 1
 2
 3
 4
 5
 6
 7
                                   UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9
10 DAVID WEINER, individually, and on behalf of Case Number: 2:14-cv-02597-MCE-DB
11 other members of the public similarly situated, CLASS ACTION

12                       Plaintiff,
                                                    ORDER GRANTING PLAINTIFF’S
           vs.
                                                    REQUEST TO FILE PLAINTIFF’S
13                                                  OPPOSITION TO DEFENDANT’S MOTION
     OCWEN FINANCIAL CORPORATION, a
14 Florida corporation, and OCWEN LOAN              FOR PARTIAL SUMMARY JUDGMENT
     SERVICING, LLC, a Delaware limited liability   AND SUPPORTING DOCUMENTS UNDER
15 company,                                         SEAL PURSUANT TO LOCAL RULE 141

16                       Defendants.                Judge:        Hon. Morrison C. England, Jr.
                                                    Location:     Courtroom 7
17
18
19
20
21
22
23
24
25
26
27
28
                                                               Case No.: 2:14-cv-02597-MCE-DB
28
                           ORDER RE: REQUEST TO FILE DOCUMENTS UNDER SEAL
30
 1          The Court, having considered Plaintiff David Weiner’s (“Plaintiff”) Request to File Plaintiff’s
 2 Opposition to Defendants’ Motion for Partial Summary Judgment and Supporting Documents Under Seal
 3 Pursuant to Local Rule 141, in addition to the declaration submitted in support of that motion, and good
 4 cause appearing therefore, hereby orders that:
 5          Plaintiff’s Request to File Plaintiff’s Opposition to Defendants’ Motion for Partial Summary
 6 Judgment and Supporting Documents Under Seal Pursuant to Local Rule 141 (ECF No. 172) is
 7 GRANTED. The following unredacted documents shall be filed under Seal pursuant to Local Rule 141
 8 and the Stipulated Amended Protective Order entered in this case on April 26, 2019 (Dkt. 158):
 9          1.     Plaintiff’s Opposition to Defendants’ Motion for Partial Summary Judgment (26 pages);
10          2.     Declaration of Mark Pifko in Support of Plaintiff’s Opposition to Defendants’ Motion for
11 Partial Summary Judgment (8 pages);
12          3.     Exhibits 1-45 to the Declaration of Mark Pifko (645 pages);
13          4.     Plaintiff’s Response to Defendants’ Statement of Undisputed Facts (40 pages); and
14          5.     Plaintiff’s Statement of Disputed Facts (11 pages).
15          IT IS SO ORDERED.
16 Dated: August 6, 2019
17
18
19
20
21
22
23
24
25
26
27
28
                                                                   Case No.: 2:14-cv-02597-MCE-DB
28
                              ORDER RE: REQUEST TO FILE DOCUMENTS UNDER SEAL
30
